Wagner, Judge,
delivered the opinion of the court.
There is no bill of exceptions in this case, that we can notice. The bill was not prepared, allowed and signed within the *116time agreed upon by tbe 'parties, and therefore there was no authority for signing it at all. (Ellis vs. Andrews, 25 Mo., 327.) Again, what is fatal to the appellant’s case here, is, that no motion was filed for a new trial, and the errors complained of, were such as arose upon the trial, and should have been preserved by exceptions.
Judgment affirmed.
Judge Adams concurs. Judge Bliss absent.